Citation Nr: 0833908	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
December 1992, and from January 2003 to April 2004.  He also 
had service with the Colorado Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In November 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the claims folder.

The Board notes that, in November 2007, the veteran submitted 
additional medical records not previously associated with the 
claims folder that were discussed during the video-conference 
hearing.  The veteran's representative indicated at the 
video-conference hearing that they were waiving RO review of 
this evidence in the first instance.  See Transcript of 
November 2007 video-conference hearing, p. 14.  Notably, most 
of the non-duplicative evidence submitted by the veteran is 
not pertinent to the issue on appeal.  The only new evidence 
concerning his skin disorder consists of VA progress notes in 
2007 which merely confirm a previously established diagnosis 
of urticaria and the fact that the etiology of such disorder 
is unknown.  As such, the Board finds that it may properly 
proceed with adjudication of the claim.  See 38 C.F.R. 
§§ 19.37, 20.1304.


FINDING OF FACT

The veteran's skin disorder, diagnosed as urticaria and 
perivascular dermatitis consistent with erythema annulare 
centrifugum, first manifested after his discharge from active 
service in April 2004 and there is no competent evidence that 
such disorder is causally related to his periods of active 
service.

CONCLUSION OF LAW

A skin disorder, including urticaria and perivascular 
dermatitis consistent with erythema annulare centrifugum, was 
not incurred in or aggravated by a period of active service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).

The veteran had two periods of active service with interim 
ARNG service.  He denies ever having manifested his currently 
claimed skin disorder prior to his service in Iraq in 2004.  
His service medical records for his first period of active 
service from February 1985 to December 1992, and his 
intervening ARNG service prior to January 2003, are negative 
for the manifestation, treatment or diagnosis of a skin rash 
disorder.  Thus, these records contain highly probative 
evidence against this claim.

The veteran solely contends that skin rash disorder has a 
causal relationship to his period of active service in Iraq 
in 2004, and has testified to self-treating skin symptoms 
which first manifested in January 2004.  His service medical 
records for this period of service are also negative for the 
manifestation, treatment or diagnosis of a chronic skin rash 
disorder, providing limited evidence against this claim.  

More importantly, on a February 2004 "Post-Deployment Health 
Care Provider Review, Interview, and Assessment," the 
veteran affirmatively answered "No" to the question as to 
whether he had any current symptoms, or developed symptoms 
during his deployment, of "Skin diseases or rashes."  

Further, on a February 2004 "REPORT OF MEDICAL ASSESSMENT," 
the veteran denied having suffered from any injury or illness 
during his period of active service for which he did not seek 
medical care.  

The Board finds that the veteran's service medical records 
for his last period of active service also contain highly 
probative evidence against this claim, being completely 
negative for documentary evidence of a skin rash disorder in 
service and including a specific denial of such a disorder by 
the veteran himself.

The post-service medical records first reflect the veteran's 
treatment for a skin rash involving his arms by Dr. C.W., 
D.O., on July 6, 2004.  At that time, he reported his belief 
that his use of soap may have been the precipitating cause, 
but he worried that the skin disorder could be related to his 
Iraq service.  A subsequent consultation by a dermatologist 
returned a biopsy diagnosis of superficial perivascular 
dermatitis consistent with erythema annulare centrifugum.  

Importantly, a July 14, 2004, consultation report noted that 
the veteran had developed his rash "within the past three 
weeks."  

A subsequent VA examination in May 2005 offered a diagnosis 
of chronic urticaria which was confirmed by biopsy in the VA 
clinical setting in October 2005.

The post-service medical records, overall, provide probative 
evidence against the claim, showing that the veteran's skin 
disorder first manifested after his last period of active 
service.

As noted above, disorders diagnosed after discharge may still 
be service connected if all the evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
This may be established through competent evidence of 
continuity of symptomatology beginning in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

On the facts of this case, the Board finds that the veteran's 
skin disorder is the type of condition capable of lay 
observation and description.  The veteran testified in 
November 2007 that he first noticed skin itching of his feet 
in January 2004, and that he first noticed the rash affective 
his arms in March 2004.  He indicated that he self-treated 
these symptoms.  Unfortunately, the veteran's testimony is in 
substantial contradiction to the overwhelming evidence of 
record.

As indicated above, the veteran denied any skin disorder 
symptoms during his February 2004 "Post-Deployment Health 
Care Provider Review, Interview, and Assessment" and in the 
"REPORT OF MEDICAL ASSESSMENT."  In seeking private 
treatment in July 2004, he reported the onset of his symptoms 
in June 2004.  This statement is entirely consistent with his 
report to VA clinicians in March 2005, wherein he reported 
that his skin disorder "First occur[r]ed 6/04."  He has 
provided additional inconsistent statements by reporting the 
onset of his skin disorder as May 2004 on his April 2005 
Application for Compensation and/or Pension, and as April 
2004 during his May 2005 VA compensation and Pension 
examination. 

The Board assigns greater probative value and reliability to 
the initial statements made by the veteran, in service, to 
his private examiners in July 2004 and VA clinicians in March 
2005, regarding the circumstances and onset of his skin 
disorder.  These statements were made while the events were 
fresh in his memory, and bear the indicia of reliability as 
they were made in the context of seeking appropriate medical 
treatment.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245- 46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

On the other hand, the veteran's allegations of an onset of 
symptoms earlier than June 2004 are inconsistent with his 
report to his treating physicians, and are internally 
inconsistent ranging from first manifesting in either 
January, April or May 2004.  Again, the Board finds more 
reliability to his own statements made to his treating 
physicians that were made prior to when an interest in the 
outcome of a claim for compensation benefits arose.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).

Based on the above, service connection may not be established 
based on chronicity in service or post-service continuity 
symptoms first seen in service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Board further finds no competent evidence of a nexus 
between the veteran's currently diagnosed skin disorder and 
his periods of active service, to include service in Iraq.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
(direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service).  None of the medical evidence of record reveals any 
evidence linking, or indicating a link, with his skin 
disorder to active service.  Rather, the May 2005 VA 
compensation and pension examination report indicated that it 
was "impossible" to determine the etiology of the veteran's 
skin disorder, and the VA clinical records note that no 
triggering factors have been identified.

The Board acknowledges the veteran's belief that his skin 
disorder originated during service and/or is causally related 
to events during service.  However, there is no evidence that 
the veteran is trained or educated in medicine; therefore, he 
is not competent to offer an opinion as to the nature and 
etiology of his skin disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); 38 C.F.R. § 3.159(a).

The Board further notes that, in his VA Form 9 received in 
May 2007, the veteran expressed his belief that his skin 
disorder was directly related to his tour of duty in Iraq, 
and that he was experiencing other gulf war illnesses.  He 
has not responded to the RO's July 2007 request to clarify 
the claim being made, and did not raise an undiagnosed 
illness theory during his November 2007 hearing before the 
Board.  As urticaria and perivascular dermatitis consistent 
with erythema annulare centrifugum are known clinical 
diagnoses, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 do not apply in this case.  As indicated by the RO, 
the veteran is free to clarify and raise with the RO any form 
of disability which he believes results from active service.

In summary, the Board finds that both service and post-
service medical records provide evidence against his claim, 
outweighing the veteran's statements.  Accordingly, the Board 
finds that the preponderance of the evidence is against his 
service connection claim for a skin disorder.  38 U.S.C.A. 
§ 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, a pre-adjudicatory RO letter in April 2005 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim, the 
relative duties on the part of himself and VA in developing 
his claim, and to submit all evidence in his possession 
pertinent to his claim.  Of particular importance to this 
case, he was advised that he needed to establish a 
relationship between his disease and an event in military 
service and that "[m]edical records or medical opinions are 
required to establish this relationship."  A pre-
adjudicatory RO letter dated August 2005 advised him of 
additional forms of evidence that may help establish his 
entitlement to the benefits being sought.  With the exception 
of providing pre-adjudicatory notice of the downstream 
elements of establishing a disability rating and effective 
date of award should service connection be established, the 
veteran was provided compliant pre-adjudicatory VCAA notice.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  The 
RO provided the veteran post-adjudicatory notice on the 
downstream issues of assigning a disability rating and 
effective date of award in July 2007.  As the claim remains 
denied, these issues are not implicated so that no prejudice 
accrues to the veteran.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained through extensive 
efforts the veteran's service medical records for his active 
and ARNG service.  The RO has also obtained the veteran's VA 
clinical records, and those private records which the veteran 
authorized the RO to obtain on his behalf.  The veteran 
submitted additional medical records directly to the Board, 
and has not referred to any additional, unobtained, 
available, relevant evidence.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  The veteran has 
been examined by VA and non-VA medical professionals and 
those records are with the claims files.  These records 
provide a diagnosis for the veteran's current skin disorder, 
and include assessments that the etiology of such disorder is 
unknown.  The Board has determined that the credible evidence 
is against a finding of persistent or recurrent symptoms of 
disability since service, and there is no competent evidence 
suggesting that the veteran's current skin disorder is 
otherwise related to event(s) in service.  As such, the Board 
finds no basis to obtain medical opinion in this case.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for a skin disorder, diagnosed as 
urticaria and perivascular dermatitis consistent with 
erythema annulare centrifugum, is denied.


____________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


